Russell, Chief Justice,
dissenting. The question before the court is based upon the refusal of the trial judge to permit an application for mandamus to be filed. The order of the judge which is quoted in the opinion of the majority consists of two parts: (1) the reasons which impelled the court to reach the conclusion, and (2) the judgment of the court. The judgment, dissociated from the judge’s statement of his reasons, is: “Therefore I am of the opinion that there is no merit in the within petition, and for that reason I decline to permit it to be filed.” The act makes the Governor the final supervisor of the election. The writer is far from having any intention of personally criticising the action of the chief executive, and in my point of view of the separate identity and absolute independence of each of the three departments of government-legislative, executive, and judicial, I think it would be judicially unpardonable were I to cavil with or criticise the action of the Governor in the present instance. Upon several legal principles I dissent from the view that the judgment declining to grant a mandamus nisi is correct. I am unwilling as a member of this court, entertaining equal respect for the General Assembly (as the constitutional legislative branch of the State) to have the plain language used by the legislature distorted and construed out of existence. The act says: “The returns shall le certified to the Secretary of State within three days after said election.” The majority of the court construe the word “shall” as “may.” The returns may be certified within three days after said election, but they may not be certified within, say, thirty days, or not at all. If it is alto*310gether a matter of discretion with the Secretary of State, who shall say how long the Secretary of State may not, within the exercise of his discretion, withhold returns that have been sent him? I think the legislature had a purpose in using the mandatory term “shall.” The only result of failure to comply with the law would be to deprive a county which failed to send in its return of the privilege of voting on the question submitted. On the contrary, to have an unlimited time for fixing the returns after the easting of the vote would at least expose partisans on either side of the contest to the temptation of throwing out enough votes or putting in enough votes to alter the result. The General Assembly intended that the word “shall” should have‘its ordinary significance, which permits of no construction and is satisfied only by obedience. The General Assembly seems to be familiar with the customary and ordinary meaning of “shall” as mandatory. The word is used twelve times in section 36 of the act, which provides: “The voters list used in such election shall be the registered list used in the last general election.” Construe this “shall” as “may,” and the prevailing parties to the issue to be voted on in a county could hold that provision of the act to be merely directory, and to prepare another and a different list, for reasons which might appear to be for the purification of the ballot or for other good reason.
The court erred in refusing to allow the petition for mandamus to be filed, before the Governor acted. When filed, it would have become a matter for judicial procedure. Mr. Justice Atkinson concurs in this dissent.